Citation Nr: 0630816	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-08 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for lung disability, to 
include as due to asbestos exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1988 to August 1994.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a September 2003 
rating decision of the Waco, Texas Regional Office (RO) of 
the Department of Veterans Affairs (VA) that in pertinent 
part denied service connection for residuals of asbestos 
exposure and service connection for right heel disability.  
The veteran filed a Notice of Disagreement (NOD) pertaining 
to both issues.  In a subsequent January 2004 decision, the 
RO granted service connection for a right heel disability.  
Consequently, this issue is no longer on appeal.     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

The veteran alleges that he was exposed to asbestos for about 
3 or 4 months in service while working aboard the USS Reeves 
in dry dock sometime between October 1990 and September 1991.  
He has submitted medical evidence showing periodic treatment 
for a chronic lung disorder.  This evidence includes a 
February 2000 emergency report showing chest wall 
pain/pleurisy, a condition that can be related to asbestos 
exposure.  Given that the veteran was involved in work during 
service that may have exposed him to asbestos, and given that 
he now appears to have a lung condition that could be related 
to asbestos exposure, further development is necessary to 
determine whether he was actually exposed to asbestos while 
serving on the U.S.S. Reeves.  Notably, the RO did do some 
asbestos related development by obtaining the veteran's 
service personnel records.  However, since these records do 
not provide any indication as to whether or not the veteran 
was exposed to asbestos during service, further development 
to determine whether the veteran actually was exposed is 
necessary.  Additionally, as it does not appear that the 
veteran's complete service medical records have been 
obtained, an attempt to obtain such records is necessary as 
the veteran testified at his May 2004 Decision Review Officer 
(DRO) hearing at the RO that while serving on the U.S.S. 
Reeves he went on sick call for breathing problems a couple 
of times.

In addition, the Board notes that the veteran has not been 
provided the required notice regarding rating of 
disability/effective dates of awards as outlined by the Court 
of Appeals for Veteran's Claims (Court) in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be given 
appropriate notice regarding effective 
dates of awards and the rating criteria 
applicable to lung disability in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should obtain the veteran's 
complete service medical records (of 
particular interest would be any sick call 
records from the veteran's service aboard 
the U.S.S Reeves).  

3.  The RO should conduct exhaustive 
development to determine whether the 
veteran was exposed to asbestos during his 
service aboard the U.S.S. Reeves, and if 
so, the nature, intensity and duration of 
that exposure.  Given that the veteran's 
personnel records do not indicate whether 
or not he was exposed, the RO should look 
to all potential alternative sources of 
information to make this determination.  
If after this exhaustive development, the 
record is still insufficient for purposes 
of determining whether the veteran was 
exposed to asbestos, the RO should so 
specify and should certify that there are 
no additional available records pertaining 
to the veteran's asbestos exposure in 
service.

4.  If, and only if, it is determined that 
the veteran was exposed to any level of 
asbestos in service, the RO should also 
conduct exhaustive development to determine 
whether he had actual pre-service and/or 
post-service exposure to asbestos and if 
so, the nature, intensity and duration of 
such exposure. 

5.  If, and only if, it is determined that 
the veteran was exposed to any level of 
asbestos in service, the RO should arrange 
for the veteran to be examined by an 
appropriate physician (i.e., one familiar 
with asbestos-related diseases) to 
determine the nature and etiology of any 
current lung disability.  The physician 
should review the complete claims file, 
specifically considering the evidence of 
record concerning the nature, intensity and 
duration of the asbestos exposure in 
service and any pre or postservice asbestos 
exposure.  Any indicated studies should be 
performed.  The physician should provide an 
opinion as to whether it is at least as 
likely as not that any current lung 
disability is related to the veteran's 
service, including asbestos exposure 
therein.  The examiner must explain the 
rationale for the opinion given.   

6.  The RO should then readjudicate the 
claim.  If it remains denied, the RO should 
issue an appropriate supplemental statement 
of the case and provide the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is required 
of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


